 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 684 
In the House of Representatives, U. S.,

September 23, 2009
 
RESOLUTION 
Recognizing and honoring Howard University School of Law’s 140-year legacy of social justice and its continued commitment to the training of capable and compassionate legal practitioners and scholars. 
 
 
Whereas in 1867, shortly after the end of the Civil War, with funds provided by the Freedman’s Bureau, Howard Normal and Theological Institute was established; 
Whereas the following year, the Board of Trustees voted to expand the institute’s curriculum and change the name to Howard University; 
Whereas in 1869, Howard University School of Law, which shares Howard University’s founding principles: Veritas et Utilitas (Truth and Service), was opened in an effort to address the great need to train lawyers who would have a strong commitment to helping African-Americans secure and protect their newly established rights granted by the 13th and 14th amendments to the Constitution; 
Whereas Howard Law School is the first law school dedicated to the education of African-Americans; 
Whereas Howard Law School’s original faculty members were former Dean of the Law School, John Mercer Langston, and the Honorable Albert Gallatin Riddle; 
Whereas John Mercer Langston, the namesake of Langston University, was the first African-American Member of the House of Representatives from the State of Virginia, representing Virginia’s 4th district, and former President of Virginia Normal and Collegiate Institute (presently known as Virginia State University); 
Whereas the Honorable Albert Gallatin Riddle, former Member of the 37th Congress, was an abolitionist and novelist; 
Whereas Charlotte E. Ray (class of 1872) was not only the first African-American female graduate of Howard Law School, but was also the first African-American female to practice law in the District of Columbia; 
Whereas James C. Napier (class of 1872), who was invited to attend Howard Law School by Dean John Mercer Langston, served as President William H. Taft’s Registrar of the Treasury, and is 1 of 5 African-Americans whose signature has appeared on currency of the United States; 
Whereas Robert H. Terrell (class of 1889) was the first African-American municipal judge for the District of Columbia; 
Whereas former Dean of Howard Law School, William Henry Hastie, became the first African-American Governor of the United States Virgin Islands, the first African-American Federal magistrate judge, and the first African-American to be appointed as a Federal circuit court judge; 
Whereas former Vice Dean, Charles Hamilton Houston, widely known as, the man who killed Jim Crow, was known to remark to his students that, a lawyer is either a social engineer or a parasite on society * * *; 
Whereas Howard Law School served as the training ground and planning site for the lawyers who, through Brown v. Board of Education of Topeka, Kansas, rejected the notion that separate education equates to equal education;  
Whereas civil rights attorneys Oliver Hill (class of 1933) and co-counsel, Spottswood Robinson III (class of 1939), were attorneys for the plaintiffs in Davis v. County School Board of Prince Edward County, which was 1 of 5 cases consolidated with Brown v. Board of Education of Topeka, Kansas; 
Whereas Thurgood Marshall (class of 1933) was the lead litigator to argue Brown v. Board of Education of Topeka, Kansas, before the Supreme Court, and was later named Associate Justice on the Supreme Court; 
Whereas Damon Keith (class of 1949) is currently a senior judge for the United States Court of Appeals for the Sixth Circuit; 
Whereas Harris Wofford (class of 1954) is a former Senator from Pennsylvania and was a civil rights advisor to President John F. Kennedy; 
Whereas former Mayor of Richmond, Virginia, L. Douglas Wilder (class of 1959), was the first African-American elected as Governor in the United States; 
Whereas Vernon Jordan (class of 1960), former advisor to President Bill Clinton, noted that at Howard Law School, he found, a wife, a career, and a reaffirmation of [his] faith in the mission of black people, and that his time at Howard, saved [his] soul; 
Whereas Roland Burris (class of 1963) is a Member of the United States Senate; 
Whereas Gabrielle McDonald (class of 1966), Howard University Trustee Emerita, serves as an Arbitrator on the Iran-United States Claims Tribunal, is a former president and judge of the International Criminal Tribunal for the former Yugoslavia, formerly served as a judge for the United States District Court for the Southern District of Texas and was elected to the Texas Woman’s Hall of Fame; 
Whereas former Dean and professor at Howard Law School, J. Clay Smith (class of 1967), who was appointed by President Jimmy Carter in 1978 and President Ronald Reagan in 1981 to serve on the Equal Employment Opportunity Commission, in the capacities of Commissioner and Acting Chairman, is the author of Emancipation: The Making of the Black Lawyer 1844–1944 and Rebels in Law: Voices in History of Black Women Lawyers, and the editor of Supreme Justice: Speeches and Writings, written by Thurgood Marshall; 
Whereas Wiley Daniel (class of 1971) was the first African-American appointed as a judge for the United States District Court for the District of Colorado; 
Whereas Isaiah Leggett (class of 1974) is the County Executive for Montgomery County, Maryland; 
Whereas Jack Johnson (class of 1975) is the County Executive for Prince George’s County, Maryland; 
Whereas the recent addition of Vicky Miles-LeGrange (class of 1977) as Chief Judge of the United States District Court for the Western District of Oklahoma evidences the ongoing commitment of the faculty and staff of Howard Law School to equip alumni with the necessary tools to succeed at every level; 
Whereas Gregory Meeks (class of 1978) is a Member of the United States House of Representatives; 
Whereas former District of Columbia Mayors, Walter Washington (class of 1948) and Sharon Pratt Kelly (class of 1968), and current Mayor, Adrian Fenty (class of 1996), are alumni of Howard Law School; 
Whereas Howard Law School is one of a select group of law schools that can boast having as alumni a Supreme Court Justice, numerous Federal and State judges, Members of both the House of Representatives and the Senate, a Governor, and several Mayors; 
Whereas the Princeton Review ranks Howard Law School’s faculty as the most diverse law school faculty in the Nation; 
Whereas Spencer Boyer, a Professor at Howard Law School, has 38 years of service, which makes him one of the most senior African-American law professors in the United States; 
Whereas the competitive efforts of the Huver I. Brown Trial Advocacy Moot Court Team, the Charles Hamilton Houston National Moot Court Team, and the Goler Teal Butcher International Moot Court Team are evidence of Howard Law School’s dedication to the vigorous training of zealous advocates; 
Whereas Howard Law School’s curriculum, which includes a study abroad program in Cape Town, South Africa, the Civil Rights Clinic, the Fair Housing Clinic, the World Food Law Institute, and the Institute of Intellectual Property and Social Justice, demonstrates an aggressive commitment to provide relevant hands-on instruction in an ever-evolving legal environment; 
Whereas for 10 years, through the Marshall-Brennan Constitutional Literacy Project, law students in the Howard University School of Law student-fellows program teach constitutional law in public high schools in the District of Columbia; 
Whereas Howard Law School’s comparatively low tuition and aggressive career services staff helped the school achieve a ranking of third on the Vault.com’s list of the most underrated law schools in the Nation; 
Whereas Howard Law School has contributed robustly to society through the education of attorneys who have gone on to serve the world in countless public and private capacities; and 
Whereas there is no greater illustration of Howard Law School’s motto, Leadership for America and the Global Community, than the faculty, staff, students, and alumni of Howard University School of Law: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes Howard University School of Law’s profound achievements and unwavering commitment to social justice for all people; 
(2)encourages the continued dedication to the first-rate training of social engineers; and 
(3)congratulates Howard University President, Sidney A. Ribeau, Ph.D., Howard University School of Law Dean, Kurt L. Schmoke, J.D., and the faculty, staff, students, and alumni of Howard Law School on the momentous occasion of its 140th anniversary. 
 
Lorraine C. Miller,Clerk.
